Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-22 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	In the instant case, the last sentence of the abstract states “said” which is form/legal phraseology often used in patent claims and should be avoided.
Claim Objections
Claims 11-12, 14-16, and 20 are objected to because of the following informalities:  
Claim 11, line 1 recites “temperature sensitive material” and Examiner suggests --the temperature sensitive material-- to clarify the antecedent basis.
Claim 12, line 1 recites “temperature sensitive material” and Examiner suggests --the temperature sensitive material-- to clarify the antecedent basis.
Claim 14, line 9 recites “the one or more extending member” and Examiner suggests --the one or more extending members-- to use consistent terminology.
Claim 14, the penultimate line recites “at last” which appears to be a typographical error. Examiner suggests --at least--.  
 Claim 15, line 1 recites “inflation” and Examiner suggests --the inflation-- to clarify the antecedent basis.
Claim 16, line 1 recites “inflation” and Examiner suggests --the inflation-- to clarify the antecedent basis.
Claim 20, line 10 recites “fluid” and Examiner suggests --the fluid-- to clarify the antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 1-2 recite “further shaped prior to its cooperation with the first segment” and it is unclear what is meant by this. What is the “further” shaped relative to? Does the term “prior” indicate that this is a method step for assembly? At what point in time would the segment be considered “cooperative” with the first segment?
Claim 8, line 1 recites the fasteners are “ergonomically positioned” and it is unclear what positions would be considered ergonomic. According to Applicant’s specification, such extensions differ from alternative forms because they are “purposefully placed and configured to prevent slippage as well as migration of the extensions due to the surrounding anatomy of an area” (see page 13, paragraph [0063] of the specification filed October 15, 2020). For purposes of examination, “ergonomically positioned” has been interpreted to mean the fasteners are configured to hold the device in place on the body.
Claim 8, lines 3-4 recite “one or more sensitive regions near the body site” and it is unclear what would be considered a “sensitive region” near the body site as this would require the exercise of subjective judgment for each particular user. Some objective standard must be provided in order to allow the public to determine the scope of the claim. See MPEP 2173.05(b)(IV).
Claim 20, line 7 recites the extensions are “ergonomically positioned” and it is unclear what positions would be considered ergonomic. According to Applicant’s specification, such extensions differ from alternative forms because they are “purposefully placed and configured to prevent slippage as well as migration of the extensions due to the surrounding anatomy of an area” (see page 13, paragraph [0063] of the specification filed October 15, 2020). For purposes of examination, “ergonomically positioned” has been interpreted to mean the extensions are configured to hold the device in place on the body.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montagnino et al. (6,416,534).
Regarding claim 1, Montagnino discloses an apparatus (Fig. 5) configured for placement on a person at a body site (targeted body part, such as the back, see col. 3, lines 63-66), the apparatus comprising: a first segment (base member 60, pocket 55, and inflatable bladder member 95, Fig. 5) cooperative with a fluid chamber (inflatable bladder member 95, Fig. 5), the fluid chamber (95) adapted for inflation by fluid from a fluid source (the fluid in pump 110, Fig. 5; see col. 7, lines 2-7); a second segment (gel pack member 15 and heating pad 25, Fig. 5) cooperative with the first segment (the gel pack 15 is attachable to the heating pad 25 via fastener(s) 20, 40, and the heating pad 25 is insertable into pocket 55, see Fig. 5; see col. 7, lines 18-25), the second segment (15, 25) housing a temperature sensitive material (gel pack 15 houses a temperature sensitive gel, as the gel is heat-retentive, see col. 3, lines 6-7), wherein the temperature sensitive material is compartmentalized in the second segment in a manner that prevents migration (the gel pack 15 may be vertically divided into a plurality of segments 85, Fig. 4A-4B, and thus migration is prevented by the junctions between each segment 85; see col. 6, lines 19-25 and col. 2, lines 58-63).  
Regarding claim 4, Montagnino discloses wherein the first segment (base member 60, pocket 55, and inflatable bladder member 95, Fig. 5) is shaped for positioning about only a portion of a joint (Montagnino is capable of performing this function because this depends on the placement of the first segment. The first segment of Montagnino is able to be placed on just a portion of a joint, such as just resting the segment on the top portion of a knee).  
Regarding claim 5, Montagnino discloses wherein the second segment (gel pack member 15 and heating pad 25, Fig. 5) is further shaped prior to its cooperation with the first segment (the gel pack 15 and heating pad 25 have their own shape, and this shape exists prior to being inserted into the pocket 55, Fig. 5).  
Regarding claim 6, Montagnino discloses one or more fasteners (fasteners 65, 70, Figs. 5-6) cooperative with and extending from the first segment (fasteners 65 and 70 are attached to the base member 60, see Figs. 5-6; see also col. 4, lines 18-21) for securing the first and second segments about the body site (see col. 4, lines 10-19).  
Regarding claim 8, Montagnino discloses one or more ergonomically positioned fasteners (fasteners 65, 70, Figs. 5-6, these are considered ergonomically positioned because they are configured to create a stable attachment to a pre-selected anatomical region of the body, such as the back; see col. 4, lines 10-19) cooperative with and extending from the first segment (fasteners 65 and 70 are attached to the base member 60, see Figs. 5-6; see also col. 4, lines 18-21) for securing the first and second segments about the body site (see col. 4, lines 10-19) without compressing one or more sensitive regions near the body site (the straps will not compress one or more sensitive regions near the body site, such as the regions that the straps do not contact).  
Regarding claim 9, Montagnino discloses wherein inflation of the fluid chamber (inflatable bladder member 95, Fig. 5) is performed by a portable unit (pump 110, Figs. 5-6 is portable because it is a manually inflatable pump, directly attached to the device; see col. 7, lines 2-10) adapted for and coupled with the first segment (the pump 110 is coupled with the first segment 60, 55, and 95, see Fig. 5).  
Regarding claim 10, Montagnino discloses wherein the fluid chamber (inflatable bladder member 95, Fig. 5) is contained within the first segment (bladder 95 is contained between base member 60 and pocket 55, see Fig. 5).  
Regarding claim 11, Montagnino discloses wherein housing for temperature sensitive material (the gel pack 15, Fig. 5) and the fluid chamber (inflatable bladder member 95, Fig. 5) are of a similar size in at least two dimensions (see Figs. 5-6, the gel pack 15 is configured to fit inside pocket 55 and substantially match the size of bladder 95. Thus, it has a similar size in at least length and width).  
Regarding claim 13, Montagnino discloses wherein a control unit controls operation of the apparatus (detachable electrical cord “75” is coupled to a temperature controller, see Fig. 3A and col. 5, lines 17-20. This at least controls the temperature of the heating pad 25, which is part of the apparatus), the control unit selected from the group consisting of external device, internal controller and combinations thereof (the temperature controller is an external device that can couple to connector 50 as seen in Fig. 3A and col. 5, lines 17-20, because it is part of the detachable electrical cord).  
Regarding claim 14, Montagnino discloses a therapy system (Fig. 5) for use with a body site of a person (targeted body part, such as the back, see col. 3, lines 63-66), the system comprising: a first segment (base member 60, pocket 55, and inflatable bladder member 95, Fig. 5) comprising a fluid chamber (inflatable bladder member 95, Fig. 5) adapted for inflation (see col. 7, lines 2-10); a second segment (gel pack member 15 and heating pad 25, Fig. 5) comprising a temperature sensitive material (gel pack 15 houses a temperature sensitive gel, as the gel is heat-retentive, see col. 3, lines 6-7), wherein the temperature sensitive material is compartmentalized in the second segment to prevent migration (the gel pack 15 may be vertically divided into a plurality of segments 85, Fig. 4A-4B, and thus migration is prevented by the junctions between each segment 85; see col. 6, lines 19-25 and col. 2, lines 58-63), and wherein, the first and second segments are removably coupled to one another (the gel pack 15 and heating pad 25 are able to be inserted into pocket 55, and thus removably coupled to the first segment; see Fig. 5; see col. 7, lines 18-25); a fluid source (the fluid in pump 110, Fig. 5) fluidly coupled to the fluid chamber (95, see col. 7, lines 2-7); and one or more extending members (the elongate “oppositely disposed arm portions of the outer base member 60” that hold fasteners 65, 70, Figs. 5-6; see col. 4, lines 5-9) for coupling to and extending from the first segment (the elongate straps are coupled to, and extend from the first segment 60, 95, 55, Fig. 5), the one or more extending member (elongate strap(s)) for securing the first segment (60, 95, 55) about the body site (see col. 4, lines 5-19), wherein at least a portion of the one or more extending members are shaped curvilinearly (the distal tip(s) of the elongate straps are shaped curvilinearly, see Figs. 5-6) to prevent their migration from an initial position (the straps prevent migration from an initial position via fastener(s) 65, 70, Figs. 5-6; see col. 4, lines 5-19).  
Regarding claim 15, Montagnino discloses wherein inflation is intermittent (inflation is controlled by a manual pump 110, Fig. 5, and thus intermittent as selected by a user).  
Regarding claim 16, Montagnino discloses wherein inflation of the fluid chamber (95) provides compression to all of the temperature sensitive material (the gel pack 15 is configured to be held in pocket 55 and thus compressed in its entirety during inflation of fluid chamber 95, see Figs. 5-6; see col. 7, lines 58-61) in a sequential manner (the compression is sequential because the inflatable bladder 95 has a serpentine passage with channels 115, and thus the portions closer to the pump 110 will be inflated prior to the distal portion, see Figs. 5-6).  
Regarding claim 17, Montagnino discloses wherein the fluid chamber (95) is contained within the first segment (the chamber 95 is contained between base member 60 and pocket 55, see Figs. 5-6).  
Regarding claim 18, Montagnino discloses wherein the fluid chamber (95) overlaps substantially all of the temperature sensitive material to provide compression to substantially all of the temperature sensitive material (the gel pack 15 is configured to be held in pocket 55 and thus the fluid chamber 95 overlaps substantially all of the temperature sensitive material to provide compression to substantially all of the temperature sensitive material during inflation of fluid chamber 95, see Figs. 5-6; see col. 7, lines 58-61).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Montagnino et al. (6,416,534) in view of Ebel et al. (2013/0261712).
Regarding claim 2, Montagnino is silent regarding the temperature sensitive material (gel) including a chemical indicator.
Ebel teaches a related cold therapy device to be wrapped around the body (Fig. 3) wherein the temperature sensitive material may include a thermochromic dye (chemical indicator) to indicate the temperature (see lines 1-2 of [0066]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensitive material and bladder of Montagnino to include a thermochromic dye which can be viewed as taught by Ebel so that the temperature of the therapy can be easily monitored by looking at the color of the fluid.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Montagnino et al. (6,416,534) in view of Nambu et al. (5,163,425).
Regarding claim 3, Montagnino is silent regarding the temperature sensitive material being a hydrogel.
Nambu teaches a deformable segment (cap 10, Fig. 3) which uses a temperature sensitive material including a high water content hydrogel (high water content hydrogel 1, Fig. 2) which allows the freezing point of the thermal pack to be lowered (see col. 3, lines 4-8), and thus, the thermal pack is able to apply particularly cold temperatures without losing its ability to deform (it remains flaccid, rather than freezing) to the surface of the body (see col. 3, lines 45-51). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second segment of Montagnino to use a deformable housing which contains a hydrogel as taught by Nambu so that sub-freezing temperatures may be applied to the patient while maintaining flaccidity to deform to the shape of the user’s body. This is a well-known type of thermal pack which would be expected to provide a particularly cold treatment without losing flexibility (if freezing). 
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Montagnino et al. (6,416,534) in view of Adams et al. (2007/0049853).
Regarding claim 7, Montagnino is silent regarding the fluid introduced to the fluid chamber (95) being controlled by predefined settings.
Adams teaches a related inflatable bladder device for a limb (Fig. 1) which includes a portable control unit (controller unit 8, Fig. 1; “the controller unit is portable and wearable”, see lines 4-5 of [0012]) controlling a fluid source (pump and valves 32, Fig. 3); and wherein the portable control unit (8) has one or more predefined settings (a timer program to determine the length of time pressure is applied by the sleeve, the setting being predefined by user input 26, see para. [0035]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Montagnino to be a portable pump and control unit with at least one predefined algorithm as taught by Adams so that the user can automatically compress the inflatable bladder against the user’s body for a predetermined amount of time, based upon their desired input. 
Regarding claim 19, Montagnino discloses a control unit for achieving a desired temperature on the body site (detachable electrical cord “75” is coupled to a temperature controller, see Fig. 3A and col. 5, lines 17-20 and col. 6, lines 31-36. This controls the temperature of the heating pad 25 to be a predetermined temperature) but is silent regarding the control unit having one or more predefined algorithms by adjusting one or both of a fluid pressure and time of inflation associated with the fluid chamber. 
Adams teaches a related inflatable bladder device for a limb (Fig. 1) which includes a portable control unit (controller unit 8, Fig. 1; “the controller unit is portable and wearable”, see lines 4-5 of [0012]) controlling a fluid source (pump and valves 32, Fig. 3); and wherein the portable control unit (8) has one or more predefined algorithms to adjust a time of inflation (a timer program to determine the length of time pressure is applied by the sleeve, the algorithm being predefined by user input 26, see para. [0035]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump and control unit of Montagnino to be a portable pump controlled by a control unit with at least one predefined algorithm controlling the time of inflation as taught by Adams so that the user can automatically compress the inflatable bladder against the user’s body for a predetermined amount of time, based upon their desired input. Thus, the modified control unit will have a predefined algorithm for adjusting the time of inflation associated with the fluid chamber, and this time of inflation will be for achieving a desired a temperature on the body site because the air pressure compresses the heat pad member and gel pack member evenly against the targeted anatomical region and will subsequently apply the desired temperature to the body site (see col. 6, lines 58-63 of Montagnino).
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Montagnino et al. (6,416,534).
Regarding claim 12, Montagnino discloses wherein housing for temperature sensitive material (the gel pack 15, Fig. 5) has six compartments (segments 85, Figs. 4A-4B) and the fluid chamber (95, Fig. 5) has eleven compartments (each channel 115 of the oval-shaped bladder 95, Fig. 6) that overlap when the second segment is cooperative with the first segment (see Figs. 5-6, when the second segment 15, 25, is inserted into pocket 55, the second segment will entirely overlap with the bladder 95). Mantigno is silent regarding having the same number of compartments.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the inflatable bladder of Montagnino to have six chambers, since there does not appear to be any criticality to the number of chambers being the same in both elements, and since it has been held that where the general conditions of a claim are disclosed in the prior art (Montagnino discloses providing an inflatable bladder with a plurality of chambers that are inflated to compress a gel pack with a plurality of chambers), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al. (2010/0210982) in view of Adams et al. (2007/0049853).
Regarding claim 20, Balachandran discloses a method of introducing a therapy system (thermal compression wrap, Figs. 19-21) on a person at a body site (such as in Fig. 6) comprising: providing the apparatus to only the body site (the wrap is applied to only the leg), the apparatus comprising: at least a first segment (the wrap 900, including bladder 914, Fig. 20) cooperative with (housing) a fluid chamber (inflatable bladder 914, Fig. 20), the fluid chamber adapted for intermittent inflation (the control unit 4 is able to deflate the compression bladder and thus the inflation will not be continuous, it is adapted for intermittent inflation, see the penultimate sentence of [0053]) by a fluid (gas); a fluid source (gas pump 119, Fig. 3) coupled to the fluid chamber (gas pump is configured to inflate the inflatable bladder 914, Fig. 20) to introduce the fluid to the fluid chamber (see the penultimate sentence of [0053); and one or more extending members (the Velcro seen as the diagonally shaded lines in Figs. 19 and 21) ergonomically positioned (the Velcro is considered ergonomically positioned because it is easily maneuvered by a user due to being along the entire edge of the cuff, and it is configured to create a stable attachment to a pre-selected anatomical region of the body, such as the leg) for coupling to and extending from the first segment (the hooks and loops of Velcro couple to and extend a short distance outwardly from the surface of the cuff) and for securing the first segment about the body site (the Velcro is used in a typical fashion, as seen in Figs. 13-14) without migration from an initial position (the sleeve will remain substantially in place during use). Furthermore, the method introduces fluid (gas) to the fluid chamber (914) to compress only the body site while maintaining the one or more extending members in their initial position (the sleeve will remain substantially in place during use).
Montagnino does not specifically state the introduced fluid is intermittent, and for a defined period of time thereby intermittently compressing only the body site.
Adams teaches a related inflatable bladder device for a limb (Fig. 1) which includes a portable control unit (controller unit 8, Fig. 1; “the controller unit is portable and wearable”, see lines 4-5 of [0012]) controlling a fluid source (pump and valves 32, Fig. 3); and wherein the portable control unit (8) has one or more predefined algorithms (a timer program to determine the length of time pressure is applied by the sleeve, the program being predefined by user input 26, see para. [0035]). The ability to control the timing of the pressure application allows the compression device to operate an intermittent (not continuous) compression (see the last sentence of [0016]), and for a predefined period of time (the inflation time is determined by user input 26 as in para. [0036]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Balachandran to be a portable control unit with at least one predefined algorithm to control the predefined period of time for inflation as taught by Adams so that the user can automatically compress the inflatable bladder for a predetermined amount of time to deliver intermittent compression, based upon their input thereby intermittently compressing the body site.
Regarding claim 21, the modified Balachandran/Adams method discloses coupling a temperature sensitive material with the first segment (the air in the inflatable bladder of the modified device is “a second temperature sensitive material” because air density varies based upon temperature. Alternatively, the heat-transfer fluid circulated through input port 904 and output port 906, Fig. 19 of Balachandran is a temperature sensitive material, and it is coupled with the first segment by being mounted on the first segment).
Regarding claim 22, the modified Balachandran/Adams method discloses wherein the fluid chamber (914, Fig. 20 of Balachandran) is compartmentalized (chambers 918(1), (2), (3), (4), (5), Fig. 20 of Balachandran) introducing fluid sequentially (see lines 18-21 of [0054] of Balachandran) and intermittently (as modified by Adams) to the body site, wherein the sequential compression is from a distal portion of the body site to a proximal portion of the body site (see the last sentence of [0011] and see lines 18-21 of [0054] of Balachandran).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10-12, 14, 17-18, and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20, 24-26, and 36-38 of U.S. Patent No. 10,813,825.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is merely broader than the patented claim(s). For example, instant claim 1 omits limitations from patented claim 18, such as “the second segment is compartmentalized into a plurality of sealed compartments adjacent to each other to prevent migration of the temperature sensitive material, and wherein each of the plurality of compartments are separate such that the temperature sensitive material cannot migrate between each of the plurality of compartments.” 
Claim 2 depends from claim 1, and claim 19 of U.S. Patent No. 10,813,825 includes the recited feature.

Claim 3 depends from claim 1, and claim 20 of U.S. Patent No. 10,813,825 includes the recited feature. 
Claim 10 depends from claim 1, and claim 24 of U.S. Patent No. 10,813,825 includes the recited feature. 
Claim 11 depends from claim 1, and claim 25 of U.S. Patent No. 10,813,825 includes the recited feature.
Claim 12 depends from claim 1, and claim 26 of U.S. Patent No. 10,813,825 includes the recited feature.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is merely broader than the patented claim(s). For example, instant claim 14 omits limitations from patented claim 18, such as “the second segment is compartmentalized into a plurality of sealed compartments adjacent to each other to prevent migration of the temperature sensitive material, and wherein each of the plurality of compartments are separate such that the temperature sensitive material cannot migrate between each of the plurality of compartments.” 
Claim 17 depends from claim 14, and claim 25 of U.S. Patent No. 10,813,825 includes the recited feature.
Claim 18 depends from claim 14, and claim 25 of U.S. Patent No. 10,813,825 includes the recited feature.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader than the patented claim(s). For example, instant claim 20 omits limitations from patented claim 36, such as “a second segment removably coupled to the first segment … is compartmentalized into a plurality of compartments adjacent to each other to prevent migration of the temperature sensitive material, and wherein each of the plurality of compartments are separate such that the temperature sensitive material cannot migrate between each of the plurality of compartments.” 
Claim 21 depends from claim 20, and claim 37 of U.S. Patent No. 10,813,825 includes the recited feature.
Claim 22 depends from claim 20, and claim 38 of U.S. Patent No. 10,813,825 includes the recited feature.
Claims 4-6, 8-9, 13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,813,825 in view of Montagnino et al. (6,416,534). 
The dependent claims 4-6, 8-9, 13, and 15-16 recite limitations that are not disclosed in claim 18 of U.S. Patent No. 10,813,825, but are rendered obvious by being disclosed in Montagnino et al. (6,416,534) as shown in the 35 U.S.C. 102 rejection(s) above. It would have been obvious to one having ordinary skill in the art to modify the apparatus of claim 18 of U.S. Patent No. 10,813,825 to include the limitations disclosed by Montagnino because this is a combination of prior art elements to provide predictable results of applying a thermal compression system to the body.
Claims 7 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,813,825 in view of Adams et al. (2007/0049853).
The dependent claims 7 and 19 recite limitations that are not disclosed in claim 18 of U.S. Patent No. 10,813,825, but are rendered obvious by being disclosed in Adams et al. (2007/0049853) as shown in the 35 U.S.C. 103 rejection(s) above. It would have been obvious to one having ordinary skill in the art to modify the apparatus of claim 18 of U.S. Patent No. 10,813,825 to include the portable control unit configured to provide a predetermined algorithm to control inflation time as taught by Adams so that the user can automatically compress the inflatable bladder against the user’s body for a predetermined amount of time, based upon their desired input. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grim (RE 35,113) discloses a related gel for an orthopedic pad with a plurality of different sized compartments. Parish et al. (9,119,705) discloses a related thermal and compression garment. Miros et al. (9,980,844) discloses a related compression wrap with a heat exchange bladder. Grim (RE 34,883) discloses a back support with a thermal gel pad and an inflatable bladder. Gildersleeve et al. (6,352,550) discloses a related flexible thermal pad with a plurality of compartments. KR 20140005589 U discloses a related pneumatic compression sleeve with a thermal therapy. Ayllon (ES 1065852 U) discloses a related garment for thermotherapy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785